947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Emmanuel ONYIDO, Defendant-Appellant.
No. 91-7201.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 9, 1991.Decided Oct. 28, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CR-89-46-JFM, CA-91-1821-JFM)
Emmanuel Onyido, appellant pro se.
Breckinridge Long Willcox, United States Attorney, John Vincent Geise, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Emmanuel Onyido appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   United States v. Onyido, No. CR-89-46-JFM, No. CA-91-1821-JFM (D.Md. August 1, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court stated in its opinion that Onyido pled guilty to a drug conspiracy involving cocaine rather than heroin.   The district court opinion said pleading and sentencing occurred on July 21, 1989;  Onyido entered his plea on April 28, 1989, and was sentenced on July 21, 1989.   However, these errors are harmless